UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended APRIL 30, 2014 OR [ ] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number 1-8551 Hovnanian Enterprises, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 22-1851059 (I.R.S. Employer Identification No.) 110 West Front Street, P.O. Box 500, Red Bank, NJ07701 (Address of Principal Executive Offices) 732-747-7800 (Registrant's Telephone Number, Including Area Code) N/A(Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer[ X ] Non-Accelerated Filer [](Do not check if smaller reporting company)Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 130,986,187 shares of Class A Common Stock and14,804,941 shares of Class B Common Stock were outstanding as of June 2, 2014. 1 HOVNANIAN ENTERPRISES, INC. FORM 10-Q INDEX PAGE NUMBER PART I.Financial Information Item l.Financial Statements: Condensed Consolidated Balance Sheets as of April 30, 2014 (unaudited) and October 31, 2013 3 Condensed Consolidated Statements of Operations (unaudited) for the three and six months ended April 30, 2014 and 2013 5 Condensed Consolidated Statement of Equity (unaudited) for the six months ended April 30, 2014 6 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended April 30, 2014 and 2013 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3.Quantitative and Qualitative Disclosures About Market Risk 59 Item 4.Controls and Procedures 60 PART II.Other Information Item 1.Legal Proceedings 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 6.Exhibits 61 Signatures 62 2 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) April 30, October 31, 2013 (Unaudited) ASSETS Homebuilding: Cash Restricted cash and cash equivalents Inventories: Sold and unsold homes and lots under development Land and land options held for future development or sale Consolidated inventory not owned: Specific performance options Other options Total consolidated inventory not owned Total inventories Investments in and advances to unconsolidated joint ventures Receivables, deposits, and notes – net Property, plant, and equipment – net Prepaid expenses and other assets Total homebuilding Financial services: Cash Restricted cash and cash equivalents Mortgage loans held for sale at fair value Other assets Total financial services Total assets (1)Derived from the audited balance sheet as of October 31, 2013. See notes to condensed consolidated financial statements (unaudited). 3 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands Except Share and Per Share Amounts) April 30, October 31, (Unaudited) LIABILITIES AND EQUITY Homebuilding: Nonrecourse mortgages Accounts payable and other liabilities Customers’ deposits Nonrecourse mortgages secured by operating properties Liabilities from inventory not owned Total homebuilding Financial services: Accounts payable and other liabilities Mortgage warehouse lines of credit Total financial services Notes payable: Senior secured notes Senior notes Senior amortizing notes Senior exchangeable notes TEU senior subordinated amortizing notes - Accrued interest Total notes payable Income taxes payable Total liabilities Equity: Hovnanian Enterprises, Inc. stockholders’ equity deficit: Preferred stock, $0.01 par value - authorized 100,000 shares; issued and outstanding 5,600 shares with a liquidation preference of $140,000 at April 30, 2014 and at October 31, 2013 Common stock, Class A, $0.01 par value – authorized 400,000,000 shares; issued 142,746,950 shares at April 30, 2014 and 136,306,223 shares at October 31, 2013 (including 11,760,763 shares at April 30, 2014 and October 31, 2013 held in Treasury) Common stock, Class B, $0.01 par value (convertible to Class A at time of sale) – authorized 60,000,000 shares; issued 15,496,689 shares at April 30, 2014 and 15,347,615 shares at October 31, 2013 (including 691,748 shares at April 30, 2014 and October 31, 2013 held in Treasury) Paid in capital – common stock Accumulated deficit ) ) Treasury stock – at cost ) ) Total Hovnanian Enterprises, Inc. stockholders’ equity deficit ) ) Noncontrolling interest in consolidated joint ventures Total equity deficit ) ) Total liabilities and equity (1) Derived from the audited balance sheet as of October 31, 2013. See notes to condensed consolidated financial statements (unaudited). 4 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands Except Per Share Data) (Unaudited) Three Months Ended April 30, Six Months Ended April 30, Revenues: Homebuilding: Sale of homes Land sales and other revenues Total homebuilding Financial services Total revenues Expenses: Homebuilding: Cost of sales, excluding interest Cost of sales interest Inventory impairment loss and land option write-offs Total cost of sales Selling, general and administrative Total homebuilding expenses Financial services Corporate general and administrative Other interest Other operations ) ) Total expenses Loss on extinguishment of debt ) - ) - Income from unconsolidated joint ventures Loss before income taxes ) State and federal income tax provision (benefit): State ) ) Federal - ) - ) Total income taxes ) ) Net (loss) income ) ) ) Per share data: Basic: (Loss) income per common share ) ) ) Weighted-average number of common shares outstanding Assuming dilution: (Loss) income per common share ) ) ) Weighted-average number of common shares outstanding See notes to condensed consolidated financial statements (unaudited). 5 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY (In Thousands Except Share Amounts) (Unaudited) A Common Stock B Common Stock Preferred Stock Shares Issued and Outstanding Amount Shares Issued and Outstanding Amount Shares Issued and Outstanding Amount Paid-In Capital Accumulated Deficit Treasury Stock Noncontrolling Interest Total Balance, October 31, 2013 ) ) ) Stock options, amortization and issuances Restricted stock amortization, issuances and forfeitures 4 2 Settlement of prepaid common stock purchase contracts 60 ) - Conversion of Class B to Class A Common Stock ) - Changes in noncontrolling interest in consolidated joint ventures 20 20 Net loss ) ) Balance, April 30, 2014 ) ) ) See notes to condensed consolidated financial statements (unaudited). 6 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Six Months Ended April 30, Cash flows from operating activities: Net loss ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Compensation from stock options and awards Amortization of bond discounts and deferred financing costs Gain on sale and retirement of property and assets ) ) Income from unconsolidated joint ventures ) ) Distributions of earnings from unconsolidated joint ventures Loss on extinguishment of debt - Inventory impairment and land option write-offs Decrease (increase) in assets: Mortgage notes receivable Restricted cash, receivables, prepaids, deposits and other assets ) Inventories ) ) Increase (decrease) in liabilities: State and federal income tax liabilities ) Customers’ deposits Accounts payable, accrued interest and other accrued liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sale of property and assets Purchase of property, equipment, and other fixed assets and acquisitions ) ) Decrease in restricted cash related to mortgage company ) - Investments in and advances to unconsolidated joint ventures ) ) Distributions of capital from unconsolidated joint ventures Net cash provided by investing activities Cash flows from financing activities: Proceeds from mortgages and notes Payments related to mortgages and notes ) ) Proceeds from model sale leaseback financing programs Payments related to model sale leaseback financing programs ) ) Proceeds from land bank financing program Payments related to land bank financing program ) ) Proceeds from senior notes - Payments related to senior notes ) - Net payments related to mortgage warehouse lines of credit ) ) Deferred financing costs from land bank financing programs and note issuances ) ) Principal payments and debt repurchases ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents balance, beginning of period Cash and cash equivalents balance, end of period 7 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands - Unaudited) (Continued) Six Months Ended April 30, Supplemental disclosure of cash flow: Cash paid (received) during the period for income taxes $1,104 ) Supplemental disclosure of noncash financing activities: In the first quarter of fiscal 2013, 18,305 of our senior exchangeable notes were exchanged for 3,396,102 shares of Class A Common Stock. In the first quarter of fiscal 2013, we entered into a new unconsolidated homebuilding joint venture which resulted in the transfer of an existing receivable from our joint venture partners of $0.6 million at October 31, 2012 to an investment in the joint venture at January 31, 2013. In the second quarter of fiscal 2013, a property that we previously acquired when our partner in a land development joint venture transferred its interest in the venture to us was foreclosed on by the note holder. As a result, inventory with a book value of $9.5 million anda corresponding non-recourse liability of an equal amount were taken off our balance sheet in the quarter. See notes to condensed consolidated financial statements (unaudited). 8 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED 1. Basis of Presentation Hovnanian Enterprises, Inc. and Subsidiaries (the "Company”, “we”, “us” or “our”) has reportable segments consisting of six Homebuilding segments (Northeast, Mid-Atlantic, Midwest, Southeast, Southwest and West) and the Financial Services segment (see Note 18). The accompanying unaudited Condensed Consolidated Financial Statements include our accounts and those of all wholly-owned subsidiaries after elimination of all significant intercompany balances and transactions.Certain immaterial prior year amounts have been reclassified to conform to the current year presentation. The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended October 31, 2013.In the opinion of management, all adjustments for interim periods presented have been made, which include normal recurring accruals and deferrals necessary for a fair presentation of our condensed consolidated financial position, results of operations, and cash flows.The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates, and these differences could have a significant impact on the financial statements.Results for interim periods are not necessarily indicative of the results which might be expected for a full year. The balance sheet at October 31, 2013 has been derived from the audited Consolidated Financial Statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements. 2. Stock Compensation For the three and six months ended April 30, 2014, the Company’s total stock-based compensation expense was $1.5 million and $5.0 million, respectively, and $1.3 million and $2.5 million for the three and six months ended April 30, 2013, respectively. Included in this total stock-based compensation expense was the vesting of stock options of $1.0 million and $2.0 millionfor the three and six months ended April 30, 2014, respectively, and $0.7 million and $1.5 million for the three and six months ended April 30, 2013, respectively. 3. Interest Interest costs incurred, expensed and capitalized were: Three Months Ended April 30, Six Months Ended April 30, (In thousands) Interest capitalized at beginning of period Plus interest incurred (1) Less cost of sales interest expensed Less other interest expensed (2)(3) Interest capitalized at end of period(4) Data does not include interest incurred by our mortgage and finance subsidiaries. Other interest expensed is comprised of interest that does not qualify for interest capitalization because our assets that qualify for interest capitalization (inventory under development) do not exceed our debt. Interest on completed homes and land in planning, which does not qualify for capitalization, is expensed. Cash paid for interest, net of capitalized interest, is the sum of other interest expensed, as defined above, and interest paid by our mortgage and finance subsidiaries adjusted for the change in accrued interest, which is calculated as follows: 9 Three Months Ended April 30, SixMonths Ended April 30, (In thousands) Other interest expensed Interest paid by our mortgage and finance subsidiaries Increase in accrued interest ) Cash paid for interest, net of capitalized interest Capitalized interest amounts are shown gross before allocating any portion of impairments to capitalized interest. 4. Depreciation Accumulated depreciation at April 30, 2014 and October 31, 2013 amounted to $75.9 million and $75.2 million, respectively, for our homebuilding property, plant and equipment. 5. Reduction of Inventory to Fair Value We record impairment losses on inventories related to communities under development and held for future development when events and circumstances indicate that they may be impaired and the undiscounted cash flows estimated to be generated by those assets are less than their related carrying amounts.If the expected undiscounted cash flows are less than the carrying amount, then the community is written down to its fair value.We estimate the fair value of each impaired community by determining the present value of the estimated future cash flows at a discount rate commensurate with the risk of the respective community. For the six months ended April 30, 2014, no discount rate was used as the one community impaired during the quarter was land held for sale for which a purchase offer price was used to determine the fair value.
